Title: To George Washington from Arthur Lee, 13 March 1783
From: Lee, Arthur
To: Washington, George


                        
                            Dear Sir,
                            In Congress March 13th 1783
                        
                        In a Letter I recievd yesterday, dated Paris, Decr 14. from a Gentleman exceedingly well acquainted with the
                            Politics of St James’s, is this passage—"The acknowledgment of American Independency gives a right to Neutral Powers to
                            trade directly to America. This will be a great advantage shoud the War continue, of which I think there is little
                            probability. Europe seems to be in a disposition for Peace; & it is absolutely necessary for England."
                        This necessity of England, seems pretty clear from the King’s Speech; & Mr Jay writes that on the
                            return of Count de Vergennes Secretary from London, whither Mr Jay supposes he was sent to prevent the british Court from
                            treating with us as an independent Nation, the Count told him he believed Ld Shelbourne was sincere in his desire of
                            Peace. If he is so, I am sure it must be from the necessity mentioned by my Correspondent, as I am persuaded that is not
                            his inclination.
                        So far the prospect is fair for Peace; but Count de Vergennes writes that tho’ he has hopes, he has fears, the
                            preliminary Articles with France were not signd the 6th of Jany—Count d’Estaing & M. de la Fayette had saild for
                            Cadiz apparently upon an expedition which woud hardly have taken place, if the Cabinet of France had not been determind
                            upon a continuance of the war.
                        Our Dispatches mention that the british Commissioner made a proposition to ours, that we shoud agree not to
                            molest their Troops in their evacuation of N. York; which implies their wish of doing so; & the stipulation that if
                            any place shoud have been taken by us between the signing the Conditional Articles & their arrival in America, it
                            shoud be restord—seems to suppose that on such arrival hostilities shoud cease.
                        There are many complaints of the most atrocious depredations of the Refugees on the shores of Potomac. These
                            at least I presume the british Commander in Chief will now restrain, as being not only contrary to the pacific professions
                            of his Master; but to the Laws of war among civilizd nations.
                        Congress have thought proper to enjoin secrecy with regard to communications of some of our Ministers,
                            touching the conduct of the French Court during the negociation. What I have mentiond, relative to the missions of the
                            Count’s Secretary to London, is stricly speaking within that injunction. But I apprehend, the Secret will be at least as
                            safe with your Excellency as with us; & it seems to me as necessary that you shoud be circumstantially informd. I
                            beg you will make my best respects acceptable to Mrs Washington. I have the honor to be with the greatest respect
                            & esteem Yr Excellency’s most Obedt Servt
                        
                            A. Lee
                        
                    